Citation Nr: 0803707	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-25 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of neck 
injury. 
 
2.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Veterans 
Advocacy Group


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a December 2004 
rating decision of the VA Regional Office (RO) in Lincoln, 
Nebraska that denied service connection for neck and back 
disorders.


FINDINGS OF FACT

1.  Claimed neck injury in service did not result in a 
chronic disorder; the more probative clinical evidence of 
record finds that current cervical spine disability is not 
related to service.

2.  Claimed back injury in service did not result in a 
chronic disorder; the more probative clinical evidence of 
record finds that back disability is not related to service.


CONCLUSIONS OF LAW

1.  Cervical spine disability was not incurred in or 
aggravated by service. 38 U.S.C.A. § 1110 (West 2002 & Supp 
2007); 38 C.F.R. § 3.303 (2007).

2.  A back disorder was not incurred in or aggravated by. 38 
U.S.C.A. § 1110 (West 2002 & Supp 2007); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that during a service training exercise 
in the field, he was thrown from a truck with a 75-pound pack 
on his back.  He relates that he felt his neck crack, was 
treated, but developed constant muscle spasm radiating down 
his back.  The appellant contends that he has had neck and 
back pain and symptom since that time for which service 
connection should be granted.  

Preliminary considerations - VA's duty-to-assist

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2007).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2007).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims of 
entitlement to service connection for residuals of neck 
injury and a low back disorder has been accomplished.  As 
evidenced by the statement of the case and the supplemental 
statement of the case, the appellant has been notified of the 
laws and regulations governing entitlement to the benefits 
sought, and informed of the ways in which the current 
evidence has failed to substantiate the claims.

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met. 38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In letters dated in August 2005 and August 2006, 
the RO informed the appellant of what the evidence had to 
show to substantiate the claims, what medical and other 
evidence the RO needed from him, what information or evidence 
he could provide in support of the claims, and what evidence 
VA would try to obtain on his behalf.  Such notification has 
fully apprised the appellant of the evidence needed to 
substantiate the claims.  He has been advised to submit 
relevant evidence or information in his possession. See 38 
C.F.R. § 3.159(b).  In addition, in March 2006, the RO sent 
him a letter to satisfy the requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) should service connection 
be granted.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to service connection 
for a neck and low back disabilities.  Extensive VA 
outpatient records have been submitted and associated with 
the claims folder.  Private medical records have also been 
received.  The appellant was afforded comprehensive VA 
examinations in July 2005 and February 2006, to include 
medical opinions.  The Board finds that VA does not have a 
further duty to assist that is unmet with respect to the 
issues on appeal. See 38 U.S.C.A. § 5103A (a) (2); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The claims 
are ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and active military service. See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2007).

Factual background

Service medical records show that the veteran was treated for 
complaints of a sharp pain in the back of his neck after 
falling off a truck in September 1967.  Hot towel soaks, 
wintergreen and Darvon were prescribed.  No follow-up visit 
is shown.  On examination for separation from service some 10 
days later, the veteran denied back and joint symptoms.  The 
neck, spine and musculoskeletal system were evaluated as 
normal.  

A claim for service connection for a neck condition as a 
residual of inservice injury and a back disorder as secondary 
thereto was received in February 2003.  

VA outpatient clinic notes dated in September 2004 reflect 
that the veteran was seen with complaints that included 
persistent neck pain radiating to the trapezial area and 
shoulder region.  It was noted that he had seen a private 
doctor the past June for neck pain.  Examination disclosed 
normal neck movement.  An X-ray was interpreted as showing 
decreased spacing at C5-6, C6-7 and C7-T1.  A diagnosis of 
cervical spondylosis was rendered.  

A statement was received from the veteran's wife in February 
2005 in which she recalled details of the inservice injury 
and the aftermath.  She essentially related that his back and 
neck continued to be stiff and sore long after the accident, 
and that he had suffered neck and back pain since the service 
injury.  The appellant's spouse said that due to being self 
employed, he did not seek treatment for his symptoms because 
their insurance premium would increase.  

The veteran was afforded a VA examination in July 2005.  The 
examiner noted that the claims folder was reviewed.  Physical 
examination revealed some limitation of back and neck motion 
with complaints of pain on repetitive use.  X-rays were 
obtained.  Diagnoses were provided of advanced spondylosis 
involving C5-C6 and C6-C7, and chronic cervical and 
thoracolumbar muscle/mechanical strain.  In response to a 
request for a medical opinion, the examiner stated that it 
would be resorting to speculation to find a nexus between the 
veteran's 1967 injury and current neck and back disorders 
because even though a note referred to a fall in 1967, there 
was absolutely no other documentation about any neck or back 
pain for many years after that timeframe.  The examiner 
stated that it would be resorting to speculation to find that 
the specific injury in service had culminated into the 
current advanced spondylosis, and that it could have 
naturally come about as the result of the natural aging 
process.  It was added that the veteran related that he had 
obtained no healthcare at all over the years for the back or 
the neck.  

A private clinical record from Dr. J. L. A., M.D., dated in 
August 2005 noted that the veteran came in for chronic and 
severe neck and back pain which he had had since an injury in 
service.  The provider stated that the appellant was carrying 
a pack and a rifle when he jumped onto the back of a military 
transport truck from which he fell backwards as it 
accelerated forward.  It was reported that he had sustained a 
whiplash-type injury that knocked him unconscious 
temporarily, had received only a cursory evaluation at best 
and was told to use warm towels.  Current X-rays were 
interpreted as showing mild compression fracture of T11.  A 
diagnosis of chronic neck pain and chronic back pain were 
rendered.  

R. D. C., D.O., wrote in August 2005 that he had had the 
opportunity of evaluating the veteran for complaints of 
chronic neck and lower thoracic/upper lumbar discomfort.  It 
was reported that the pains dated back to the time he served 
in the military in 1967 and fell off a truck.  Dr. C. stated 
that "[i]n my opinion, his fall from the truck in 1967 is 
directly responsible for his ongoing chronic and severe neck 
and back pain."   

Subsequently received were VA outpatient records dated 
between August 2002 and December 2005 showing that the 
veteran first complained of neck pain in September 2003 which 
he stated was from an old army injury.  In December 2003, he 
related that 'I hurt my neck in the Army and it kills me off 
and on.'  A September 2004 clinic entry noted that he had a 
two to three-week history of persistent neck pain radiating 
to the trapezius and shoulder area.  A diagnosis of cervical 
spondylosis was rendered.  

Given the difference in opinion between his treating 
physician, Dr. C. and the VA's assessment, the appellant was 
afforded another VA examination in February 2006 to reconcile 
the conflicting conclusions.  It was noted that the claims 
file and electronic records were reviewed.  A detailed 
chronology and analysis of the evidence dating from service 
was presented that included the results of both private and 
VA examinations.  It was reported that X-rays of the neck 
were obtained and that prior radiographs of the lumbar spine 
from July 2005 were reviewed.  A comprehensive physical 
examination was performed leading to a diagnosis of advanced 
spondylosis at C5-C6 and C6-C7 and multilevel lumbar 
degenerative disc disease, mild.  

Following examination, the examiner stated that "I concur 
with [the previous VA examiner's] opinion that I would have 
to resort to mere speculation to attribute [the veteran's] 
two level cervical advanced degenerative changes to a one-
time fall from a truck.  The paucity of documentation from 
1967 to 2004 leads me to believe that...I cannot connect this 
diagnosis with the incident in 1967."  The VA examiner 
stated that it was Dr. C's opinion that the two were related 
but that his basis for such lacked substance.  It was found 
that chronic symptoms from 1967 to 2004 lacked medical 
documentation.  The examiner added that "I do not feel that 
his current lumbar spine condition is related to his neck 
condition" or that it had been aggravated by the cervical 
spine disorder.  

Legal analysis

The service medical records do indeed show that the veteran 
had a complaint of sharp neck pain after falling from a truck 
in September 1967.  However, although he now claims that he 
has had chronic symptoms affecting the neck and back as the 
result of that injury, there is no clinical documentation of 
any complaints in this regard following active duty.  The 
first post service clinical reference to a neck disability is 
recorded in 2003.  This is more than 35 years after discharge 
from service and continuity of symptomatology is not 
established. See 38 C.F.R. § 3.303.  The Board notes the 
appellant filed a claim for hearing loss and tinnitus in May 
2001 and did not refer to neck or back pain.  In a letter 
dated in July 2002, he noted other conditions that he had had 
since service including sleeping problems, and a heart 
murmur.  He was afforded a VA neurological examination in 
July 2002 during which he did not indicate any problem with 
the back or cervical spine.  The Board finds it odd that the 
appellant would not have mentioned a neck or a back problem 
that he states had been giving him severe problems over the 
years when he was clearly in a position to do so.  Such 
omissions militate against a finding that neck injury in 
service resulted in a chronic disorder.

The Board has considered the statements from the veteran's 
private physicians, Dr. A. and especially Dr. C.  The latter 
found that injury in service was directly responsible for 
ongoing chronic and severe neck and back pain, but did not 
elaborate or provide any rationale for the opinion.  His 
conclusion is clearly contradicted by those of the VA medical 
examiners in July 2005 and February 2006 who found that a 
nexus between neck injury in 1967 and complaints only 
documented more than 35 years later was no more than mere 
speculation.  It was found that the neck injury in 1967 was 
not related to the veteran's current neck and back diagnoses, 
and that Dr. C.'s opinion lacked substance given the lack of 
any neck or back complaints for so many years after service.  

It is the Board's responsibility to assess the credibility 
and weight to be given the evidence. See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992)). See also Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches.  The credibility and weight to be attached to 
medical opinions are within the province of the Board.).  
Under the circumstances, the Board finds the VA examiners' 
assessments to be more probative because each analyzed the 
facts of the case in detail, and clearly articulated the 
reasons and rationale as to why current neck and back 
disorders are not related to the inservice incident in 
September 1967.  It is pointed out that both examiners had 
the veteran's claims folder for review.  There is no 
indication in the record that Dr. C treated the veteran 
during the years following service.  The Board finds that the 
more convincing medical evidence in the record negates a 
relationship between service and current neck and back 
disabilities.

The Board thus concludes that given the lack of documentation 
of continuing complaints relating to the back or neck for so 
many years after discharge from active duty, current neck and 
back disorders may not be attributed to service. See 38 
U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303 
(2007).  Under the circumstances, the Board finds that the 
preponderance of the evidence is against the claims and 
service connection must be denied. See 38 U.S.C.A § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Service connection for residuals of neck injury is denied.

Service connection for a back disorder is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


